Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 23, 2007                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

  133554 & (112)(113)                                                                                  Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  NATIONAL PRIDE AT WORK, INC., a non- 	                                                                 Maura D. Corrigan
  profit organization on behalf of its Michigan                                                        Robert P. Young, Jr.
  Members, et al.,                                                                                     Stephen J. Markman,
                                                                                                                      Justices
                Plaintiffs-Appellants,
  v       	                                                           SC: 133554
                                                                      COA: 265870
                                                                      Ingham CC: 05-000368-CZ
  GOVERNOR OF MICHIGAN and CITY OF 

  KALAMAZOO, 

          Defendants-Appellees, 

  and 

  ATTORNEY GENERAL,

           Intervening Defendant-Appellee.                        


  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 1, 2007 judgment of the Court of
  Appeals is considered, and it is GRANTED. The motion for stay is DENIED.

       Persons or groups interested in the determination of the issue presented in this case
  may move the Court for permission to file briefs amicus curiae.

        CAVANAGH and KELLY, JJ., would grant the motion for stay.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 23, 2007                        _________________________________________
         t0516                                                                 Clerk